                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

KEMONE RODGERS,                            §
        Plaintiff,                         §
                                           §
v.                                         §   CIVIL CASE NO. 3:19-CV-1952-K
                                           §
JUDGE ANGELA KING, ET AL,                  §
        Defendants.                        §


         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. Plaintiff filed objections, and the Court has made a de

novo review of those portions of the proposed findings and recommendation to which

objection was made. The objections are OVERRULED, and the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

      IT IS THEREFORE ORDERED that Plaintiff’s claim seeking to dismiss the

pending state criminal charge is DISMISSED WITHOUT PREJUDICE as barred by

the Younger abstention doctrine, FED. R. CIV. P. 12(h)(3), and that his claim for

monetary damages is summarily DISMISSED WITH PREJUDICE as he seeks

monetary relief against a defendant who is immune from such relief, 28 U.S.C. §

1915(e)(2)(B).

      The Court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support
of this certification, the Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d

197, 202 and n.21 (5th Cir. 1997). Based on the Findings and Recommendation, the

Court finds that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983) (per curiam).    Federal Rule of Appellate Procedure 4(a) governs the time to

appeal an order. A timely notice of appeal must be filed even if the district court

certifies an appeal as not taken in good faith. In the event of an appeal, Plaintiff may

challenge this certification by filing a separate motion to proceed in forma pauperis on

appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See

Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

      SO ORDERED.


      Signed October 16th , 2019.



                                               ________________________________
                                               ED KINKEADE
                                               UNITED STATES DISTRICT JUDGE
